Citation Nr: 1756424	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-07 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD), due to personal assault and/or military sexual trauma.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and major depressive disorder (MDD), due to personal assault and/or military sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

As an initial matter, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) redefined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  With regard to the claim for service connection for an acquired psychiatric disorder, the evidence shows diagnoses of PTSD, depression, and MDD.  Under the circumstances, the Board has recharacterized these issues on appeal as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C.A. § 7107(a)(2) (West 2012).

The issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and major depressive disorder (MDD), due to personal assault and/or military sexual trauma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  A February 2004 rating decision denied a claim for service connection for PTSD; and, while he initially appealed that decision, the Veteran submitted a statement in March 2006 explicitly withdrawing his appeal.  

2.  In a rating decision as recent as August 2009, which went unappealed, the Veteran's request to reopen the claim for service connection for PTSD was denied on the basis that he had not submitted new and material evidence.

3.  Evidence received since the August 2009 decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim for service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision declining to reopen the claim for service connection for an acquired psychiatric disability is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.156 (b), 20.1103 (2017).

2.  New and material evidence to reopen a claim of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and major depressive disorder (MDD), due to personal assault and/or military sexual trauma has been received.  38 U.S.C. §§ 1131, 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for psychiatric disability was initially denied in a February 2004 rating decision, on the basis that there was no credible evidence of a stressor, no medical evidence linking the current symptomatology and specific claimed in-service stressor, and no evidence of a chronic condition diagnosed to a compensable degree within a year of military service.  The Veteran appealed the February 2004 rating decision but subsequently withdrew the appeal in March 2006.  Therefore that decision is final.  38 U.S.C. §§ 7104, 7105 (West 2014).  

In December 2006, the Veteran filed a claim to reopen a claim for service connection for PTSD.  In a May 2007 rating decision, the RO declined to reopen the claim for service connection for PTSD because while there was some evidence that was new, it was not material evidence.  In February 2009 and August 2009 rating decisions, the RO again declined to reopen on the bases that there was no evidence of a relationship between PTSD and the Veteran's military service, and that the evidence submitted by the Veteran was essentially duplicative of evidence considered in the previous rating decisions.  Evidence was received from the Veteran in January 2010.  That evidence was not new and material with respect to the PTSD.  See 38 C.F.R. § 3.156 (b).  Accordingly, the February 2009 decision became final.  

Service connection for an acquired psychiatric condition to include PTSD, depression, and MDD, due to personal assault and/or military sexual trauma may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

In determining whether new evidence is material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board finds that new and material evidence has been submitted since the last final decision in August 2009.  The evidence includes statements from the Veteran that provide greater detail regarding his purported in-service stressors.  He also provided various psychiatric records suggesting a relationship between the Veteran's active service and his varying diagnosed psychiatric disabilities, to include PTSD and major depression.

The evidence is new in that it was not of record at the time of the previous denial, and it is material in that it speaks directly to the Veteran's claim of service connection for an acquired psychiatric condition given that prior denials were based in part on the Veteran's varying details of the in-service physical assault.  Furthermore, when considered with previous evidence of record, it could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  The low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  


ORDER

New and material evidence having been received, the Veteran's claim for service connection for a psychiatric disability is reopened; the claim is allowed to this extent only.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

At the outset, the Board notes that the Veteran's claim may be established on the basis on a claimed in-service personal assault/attack.  See 38 C.F.R. § 3.304 (f)(5).  As of yet, the Veteran has not been provided adequate notice and assistance to develop his claim on this basis.  On remand, additional efforts to assist the Veteran develop his claim must be undertaken.  38 C.F.R. § 19.9.

In regards to the claim for service connection for an acquired psychiatric condition to include PTSD, depression, and MDD due to personal assault and/or military sexual trauma, the Veteran has diagnoses for PTSD, depression, generalized anxiety disorder, panic disorder, and MDD.  The Veteran has provided several statements, with new or expanded facts, regarding the claimed in-service event.  The Board finds that while some of the details of the event have changed, the recurrent thread is that the Veteran asserts that he was physically assaulted in May 1962, shortly before his discharge from active duty, by an unknown male attacker at a train station in Germany.  The Veteran has also reported that the assailant made unsolicited sexual advances to the Veteran.  

Service treatment records show that on June 1, 1962, the Veteran's left hand was treated after involvement in a fight the night before.  The Veteran is currently service-connected for residuals of the left 5th metacarpal fracture; an injury the Veteran reported was a result of the in-service physical assault.  Additionally, the record shows that after serving honorably during his active duty service, shortly after entering reserve duty, the Veteran had three (3) unexplained incidents of being absent without leave (AWOL) while assigned to Ft. Jackson.  The Veteran states these incidences of being AWOL were due to the mental stresses of the physical and unsolicited sexual advances he was subjected to shortly before separating from active service.  

There is no evidence in the claims file however that shows an opinion was sought to determine whether the Veteran has an acquired psychiatric condition as a result of the personal trauma he alleges to have experienced during his active duty service.  Accordingly, on remand, the Veteran should be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran a notification letter, informing him of the information and evidence required to substantiate a service connection for an acquired psychiatric disorder, including PTSD.  The letter should be in accordance with 38 U.S.C. § 5103 (a) (West 2014), 38 C.F.R. § 3.159 (b) (2017) and 38 C.F.R. § 3.304 (f)(5) (2017), as required for PTSD claims based on in-service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor. Then allow the Veteran the opportunity to furnish this type of evidence and to advise VA of potential sources of such evidence.  All development letters should be associated with the claims folder.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disability, to include PTSD, depression, and MDD.  The entire claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated studies and tests should be performed.  The examiner should provide complete rationale for all conclusions reached.  

The examiner is asked to provide an opinion on the following with respect to each psychiatric disorder identified:  

a) Identify/diagnose any acquired psychiatric disorder under the DSM-IV that presently exists or that has existed during the appeal period.  The examiner should specifically state whether the criteria for a PTSD diagnosis have been met. 

b) Next, after reviewing the record and interviewing the Veteran, the examiner should offer an opinion as to whether the evidence indicates that the claimed in-service personal assault occurred.
 
c) If the examiner concludes that the Veteran has PTSD, the examiner should specify (i) whether each alleged stressor found to be established by the evidence of record (whether by the RO, or in the examiner's opinion the case of the alleged personal assault) was sufficient to produce PTSD; (ii) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (ii) whether there is a link between the current symptomatology and any in-service stressor(s) on which the PTSD diagnosis is based. In offering these assessments, the examiner must acknowledge and comment on the lay evidence.  Any opinions expressed by the examiner must be accompanied by a complete rationale.




(c) If the examiner concludes that the Veteran suffers from a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that such psychiatric disorder is related to the Veteran's active duty, to include the alleged in-service personal assault. 

The examiner should take into account other stressors reported by the Veteran through the years.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state, but more importantly, explain why an opinion cannot be provided.

3. Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).
Department of Veterans Affairs


